Fill in this information to identify your case:                                                                               For amended plans only:
                                                                                                                             ❑Check if this amended plan is filed prior
 Debtor 1                    Parthenia              Stein                 Fields                                             to any confirmation hearing.
                             First Name             Middle Name          Last Name
                                                                                                                             ❑Check if this amended plan is filed in
 Debtor 2                                                                                                                    response to an initial denial order or a
 (Spouse, if filing)         First Name             Middle Name          Last Name                                           continuance that counted as an initial denial.
                                                                                                                             List the sections which have been changed
 United States Bankruptcy Court for the:                             Eastern District of Texas                               by this amended plan:
 Case number                            20-60640
 (if known)


TXEB Local Form 3015-a
                                                                 CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1: Notices

               1
To Debtor :            This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be
                       appropriate in some cases, but the presence of an option on the form does not indicate that the option is
                       appropriate in your circumstances. When you file this Plan, you must serve a copy of it upon each party listed
                       on the master mailing list (matrix) of creditors as constituted by the Court on the date of service and
                       evidence that service through a Certificate of Service affixed to this document that attaches a copy of the
                       matrix of creditors which you served. The most current matrix in this case is available under the “Reports”
                       tab of the CM-ECF system.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                     not have an attorney, you may wish to consult one.
                     If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an
                     objection to confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set
                     for the plan confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this
                     case. The objection period may be extended to 7 days prior to the confirmation hearing under the circumstances
                     specified in LBR 3015(f). In any event, the Court may confirm this plan without further notice if no objection to
                     confirmation is timely filed.

                     Regardless of whether you are listed in the Debtor’s matrix of creditors or in the Debtor’s schedules, you must timely
                     file a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of
                     Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee’s next
                     scheduled distribution date after the Effective Date of the Plan. See § 9.1.

                     The Debtor must check one box on each line to state whether or not the plan includes each of the following
                     items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                     out later in the Plan.


1.1     A limit on the amount of an allowed secured claim through a final determination of the value of property                        ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        constituting collateral for such claim, as set forth in § 3.10 of this Plan, which may result in a partial
        payment or no payment at all to the secured creditor.


1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security interest, as set forth in § 3.9                     ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        of this Plan.


1.3     Potential termination and removal of lien based upon alleged unsecured status of claim of lienholder, as                        ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        set forth in § 3.11 of this Plan.


1.4     Nonstandard provisions as set forth in Part 8.                                                                                  ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑


        1
            The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
Debtor Fields, Parthenia Stein                                                                 Case number 20-60640



Part 2: Plan Payments and Length of Plan


2.1   The applicable commitment period for the Debtor is                                 36       months.


2.2   Payment Schedule.
                                                                                  th                                      2
      Unless the Court orders otherwise, beginning on the 30 day after the Petition Date or the entry date of any order converting
      this case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
      commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
      through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

              2
                  The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

      ✔
      ❑   Constant Payments:                The Debtor will pay               $1,640.00            per month for              84      months.

      ❑   Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed schedule
      for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


2.3   Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
      [Check one]

      ❑   Debtor will make payments pursuant to a wage withholding order directed to an employer.

      ✔
      ❑   Debtor will make electronic payments through the Trustee’s authorized online payment system.

      ❑   Debtor will make payments by money order or cashier’s check upon written authority of the Trustee.

      ❑   Debtor will make payments by other direct means only as authorized by motion and separate court order.


2.4   Income tax refunds.
      In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
      required to:
            (1)     supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan
                    Term to the Trustee within 14 days of filing the return; and
            (2)     remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                    during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                    from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on
                    the payment obligations to the Trustee under this Plan at the time of the receipt of such tax refund.
      The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
      the plan term.




TXEB Local Form 3015-a [eff. 12/2017]                                               Chapter 13 Plan                                                Page 2
Debtor Fields, Parthenia Stein                                          Case number 20-60640




2.5   Additional payments.
      [Check one]

      ✔
      ❑      None. If “None” is checked, the rest of § 2.5 need not be completed.


2.6    Plan Base.
      The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is     $137,760.00      which, when combined with any
      income tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds
      received by the Trustee on the Debtor’s behalf during the Plan Term, constitutes the “ Plan Base.”

Part 3: Treatment of Secured Claims


3.1   Post-Petition Home Mortgage Payments. [Check one]

      ✔
      ❑      No Home Mortgage. If “No Mortgage” is checked, the remainder of § 3.1 and § 3.2 need not be completed.

      ❑      Home Mortgage Maturing Before or During Plan Term. If “Mortgage Maturing” is checked, the claim will be addressed in
             § 3.4. The remainder of § 3.1 and § 3.2 need not be completed.


3.2    Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

      ❑   None. If “None” is checked, the remainder of § 3.2 need not be completed.

      ✔
      ❑    Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon
      obligations arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this
      Plan. While remaining current on all direct payment obligations (future installment payments) as each comes due under the
      applicable contractual documents during the plan term (a “DPO”), the Debtor shall cure all such delinquencies through the Plan as
      listed below (a “Cure Claim”). Each listed claim constitutes a separate class. The total amount of each allowed Cure Claim will be
      paid in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected
      amount of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of
      a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
      the Court of any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on
      any Cure Claim in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive
      interest on unpaid interest.
      If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
      distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
      the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
      holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
      remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
      to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
      and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
      defaults of the Debtor’s obligation to each listed claimant.




TXEB Local Form 3015-a [eff. 12/2017]                          Chapter 13 Plan                                                     Page 3
Debtor Fields, Parthenia Stein                                           Case number 20-60640



                                                                                                                 Projected     Projected
                                                                                     Projected        Plan
                        Claimant                                Debtor’s DPO                                      Monthly      Total Cure
                                                                                    Cure Claim      Interest
        Collateral/Property/Contract Description                  Amount                                          Payment       Payment
                                                                                      Amount          Rate
                                                                                                                 by Trustee    by Trustee
                                                                                     $102,893.02     0.00%       $1,224.92      $102,893.02
 Quint Alvarado dba A&M Contractors

❑ Debt Maturing During Plan Term.
❑ Debt Maturing After Completion of Plan Term.
❑ Curing Assumed Executory Contract or Lease Obligation
Pursuant to § 6.1.
Collateral Description
 AB 162 D CLARK SUR (0.239 ac)
 1044 County Road 166 W Overton, TX 75684


      Insert additional claims as needed.


3.3     Secured Claims Protected From § 506 Bifurcation. [Check one]

       ✔
       ❑       None. If “None” is checked, the remainder of § 3.3 need not be completed.


3.4     Secured Claims Subject to § 506 Bifurcation.
       [Check one]

       ❑       None. If “None” is checked, the remainder of § 3.4 need not be completed.

       ✔
       ❑    Claims Subject to Bifurcation. The secured portion of each claim listed below (a “506 Claim”) is equivalent to the lesser of:
       (1) the value of the claimant’s interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
       constitutes a separate class. Each 506 Claim will be paid by the Trustee with post-confirmation interest accruing from the
       Effective Date of the Plan at the plan rate stated below. If a 506 Claim is established as an oversecured claim, its holder is
       entitled to an additional component of pre-confirmation interest calculated at the contract rate and payable for the period from
       the Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of such interest,
       plus the allowed amount of the 910 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
       oversecured amount and the applicable contract rate by sufficient evidence that is either satisfactory to the Trustee or otherwise
       by court order.
       Based upon the Debtor’s election to retain certain personal property that serves as collateral for a 506 Claim, adequate
       protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
       beginning in Month 1 of the Plan for the benefit of holders of allowed 506 Claims secured by personal property as authorized by
       § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured
       creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest
       practicable time to holders of allowed 506 Claims secured by personal property as listed below, notwithstanding any failure by
       the Debtor to achieve confirmation of this Chapter 13 plan. The Trustee shall apply adequate protection payments first to
       accrued interest, if applicable, and then to principal. Adequate protection payments to be distributed by the Trustee are subject to
       the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to pay all
       adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant shall
       continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.




 TXEB Local Form 3015-a [eff. 12/2017]                          Chapter 13 Plan                                                    Page 4
 Debtor Fields, Parthenia Stein                                             Case number 20-60640


       Unless the Debtor invokes § 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
       listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
       incorporated into the confirmation order, the value of collateral securing each 506 Claim is not finally determined upon the
       confirmation of this Plan. Upon confirmation of this Plan, however, the Trustee is authorized to initiate monthly payments on an
       interim basis based upon the projected Collateral Value of each 506 Claim as listed below until such time as the allowed amount
       of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount
       listed in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of an order
       granting a separate motion for valuation of collateral pursuant to § 506 and Bankruptcy Rule 3012, shall control over any
       projected Collateral Value amount listed below.
       If the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next
       distribution by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. If
       the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
       holder of the 506 Claim and regular distributions on that 506 Claim shall be reinstituted. In the event that the stay termination
       remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
       to other classes under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures
       and will no longer be treated by the Plan.


                                                                                                                         Equal         Projected
                                                         Adequate              Total                      Plan
                        Claimant                                                           Collateral                   Monthly           Total
                                                         Protection            Claim                    Interest
                 Collateral Description                                                     Value                       Payment         Payment
                                                          Payment             Amount                      Rate
                                                                                                                       by Trustee      by Trustee
                                                                                                                         $138.32
 Bank of America                                                             $9,705.00     $9,938.00    5.25 %            Mo. 1 - 3,   $11,618.88
Collateral Description                                                                                                     $130.41
                                                                                                                         Mo. 4 - 79,
 2014 Cadillac CTS                                                                                                         $145.53
 VIN: 1G60C1E33E0178271                                                                                                    Mo. 80,
                                                                                                                            $18.56

      Insert additional claims as needed.


3.5     Direct Payment of Secured Claims Not in Default. [Check one]

       ✔
       ❑       None. If “None” is checked, the remainder of § 3.5 need not be completed.


3.6     Surrender of Property. [Check one]

       ❑       None. If “None” is checked, the remainder of § 3.6 need not be completed.

       ✔
       ❑   Surrender of Collateral and Related Stay Relief. The Debtor surrenders to each claimant listed below the property that
       secures that creditor’s claim and requests that, upon confirmation of this plan, the automatic stay under § 362(a) be terminated
       as to the referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. The affected claimant
       shall have ninety (90) days after the Effective Date of the Plan to file a proof of claim, or an amended claim, regarding recovery
       of any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured
       claim will thereafter be treated in Part 5 below.


                         Claimant                          Collateral Description                                Collateral Location

 Doches Cu                                        2010 GMC Sierra
                                                  VIN: 3GTRCVE01AG250915


      Insert additional claims as needed.




TXEB Local Form 3015-a [eff. 12/2017]                               Chapter 13 Plan                                                         Page 5
Debtor Fields, Parthenia Stein                                           Case number 20-60640




3.7   Lien Retention.
      The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
      secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing
      payment of any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total
      satisfaction of the indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a
      discharge order in favor of the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded
      by a subsequent order of the Court.


3.8   Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.
      For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this
      Plan, the Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the
      indebtedness or as may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be
      retained by the Debtor under this Plan as they come due in the post-petition period. Such payment shall be tendered to the
      appropriate taxing authorities in accordance with applicable non-bankruptcy law on or before the last date on which such taxes
      may be paid without penalty.


3.9    Lien Avoidance. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.9 need not be completed.


3.10 Rule 3012 Valuation of Collateral. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.10 need not be completed.


3.11 Lien Removal Based Upon Unsecured Status. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.11 need not be completed.

Part 4: Treatment of Administrative Expenses, DSO Claims and Other Priority Claims


4.1   General
      All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without
      post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
      upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
      established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim,
      or the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed
      below.


4.2   Trustee’s Fees.
      The Trustee’s fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant
      thereto, shall be promptly collected and paid from all plan payments received by the Trustee.




TXEB Local Form 3015-a [eff. 12/2017]                           Chapter 13 Plan                                                        Page 6
Debtor Fields, Parthenia Stein                                            Case number 20-60640




4.3   Attorney’s Fees.

      The total amount of attorney’s fees requested by the Debtor’s attorney in this case is       $3,500.00 . The amount of
           $0.00       was paid to the Debtor’s attorney prior to the Petition Date. The allowed balance of attorney’s fees will be paid
      by the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§
      3.3 and 3.4 of this Plan.
      The allowed balance of attorney’s fees to be awarded to the Debtor’s attorney in this case shall be determined by:

      ✔ LBR 2016(h)(1); ❑ by submission of a formal fee application.
      ❑
            LBR 2016(h)(1): If the attorney’s fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
            fee shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor’s attorney regarding
            the rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in
            that rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
            reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
            benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the
            Plan.

            Fee Application: If attorney’s fees are determined by the formal fee application process, such fee application shall be
            filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
            is filed within that period, the determination of the allowed amount of attorney’s fees to the Debtor’s attorney shall revert to
            the benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and
            the Trustee shall adjust any distributions in this class accordingly.


4.4   Priority Claims: Domestic Support Obligations (“DSO"). [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.4 need not be completed.


4.5   Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.5 need not be completed.


4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney’s Fees and DSO Claims. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.6 need not be completed.

Part 5: Treatment of Nonpriority Unsecured Claims


5.1   Specially Classed Unsecured Claims. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 5.1 need not be completed.


5.2   General Unsecured Claims.
      Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

      ❑   100% + Interest at            ;

      ❑   100% + Interest at                with no future modifications to treatment under this subsection;

      ✔
      ❑   Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified unsecured claims.




TXEB Local Form 3015-a [eff. 12/2017]                            Chapter 13 Plan                                                       Page 7
Debtor Fields, Parthenia Stein                                           Case number 20-60640




5.3   Liquidation Analysis: Unsecured Claims Under Parts 4 & 5.
      If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured
      claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an
      aggregate sum of approximately              $39,719.00         . Regardless of the particular payment treatments elected under
      Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed unsecured claims
      under this Plan will be equivalent to or greater than this amount.

Part 6: Executory Contracts and Unexpired Leases


6.1   General Rule – Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED and will be
      treated as specified in § 3.2 of the Plan. All other executory contracts and unexpired leases of the Debtor are REJECTED.
      [Check one]

      ✔
      ❑    None. If “None” is checked, the remainder of § 6.1 need not be completed.

Part 7: Vesting of Property of the Estate


7.1   Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence
      of a court order to the contrary.

Part 8: Nonstandard Plan Provisions


      ✔
      ❑   None. If “None” is checked, the rest of Part 8 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if
set forth below, any nonstandard provision is void unless the “Included” box is checked in § 1.4 of this Plan.


Part 9: Miscellaneous Provisions


9.1   Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
      nonappealable order.


9.2   Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the
      following order: (1) Trustee’s fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed
      attorney fees under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and
      4.5 concurrently; (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general
      unsecured claims under § 5.2.


9.3   Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated
      without the consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the
      Debtor, or any attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any
      authorized exemption claim of the Debtor, with the remainder of the funds dedicated as an additional component of the plan
      base.




TXEB Local Form 3015-a [eff. 12/2017]                           Chapter 13 Plan                                                      Page 8
Debtor Fields, Parthenia Stein                                        Case number 20-60640



Part 10: Signatures



✘                   /s/ Charles Cottrell                             Date          01/27/2021
    Signature of Attorney for Debtor(s)



✘    /s/ Parthenia Stein Fields                                      Date         01/27/2021
    Parthenia Stein Fields




✘                                                                    Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)



By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than any
nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other
than those included in Part 8.


Part 11: Certificate of Service to Matrix as Currently Constituted by the Court


I hereby certify that the above and foregoing document was served upon all of the parities as listed on the attached master mailing
(matrix) as constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or
electronic notification on    01/27/2021    .

                                                                                 X              /s/ Charles Cottrell
                                                                                 Signature of Attorney for Debtor(s)




TXEB Local Form 3015-a [eff. 12/2017]                        Chapter 13 Plan                                                    Page 9
